Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a reissue of U.S. Patent No. 9,748,420 (hereinafter, the ‘420 patent).

Consent of Assignee
The Consent of Assignee filed on 4/29/2020 is defective.  Applicant fails to provide “Typed or printed name and title of person signing for assignee (if assigned)”.  Also, the “S.  ARCAND” under “Name of assignee/inventor (if not assigned)” is not an Assignee.  

Claim Interpretation
	Claim 24 recites: 
		An intermediate product in a process of forming a concentrated 			photovoltaic module, comprising:
		a heat sink supported on a base plate;
		wherein the heat sink comprises at least one position marking	indicating a mounting position for 	a photovoltaic cell assembly on the heat 	sink; and
		wherein the heat sink lacks a photovoltaic cell assembly supported 	on the heatsink.

not add any additional limitation(s) to the structure of the claimed intermediate product.  Further, claim 24 recites that “the heat sink lacks a photovoltaic cell assembly supported on the heat sink,” indicating that the photovoltaic cell assembly is excluded from the structure of the intermediate product.  Accordingly, claim 24 will be interpreted as any intermediate product which comprises a heat sink supported on a base plate, wherein the heat sink comprises at least one position marking indicating a mounting position and the intermediate product is free from a photovoltaic cell assembly.  
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claims 12 and 30-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30-31 recite “[t]he concentrated photovoltaic module of claim 27.”  However, claim 27 is directed to an intermediate product.  It is unclear if claims 30-31 should recite -- The intermediate product of claim 27 --.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	Claims 24 and 26 are rejected under 35 U.S.C. 102(a)(1) and/or 102 (a)(2) as being anticipated by Kai et al. (US 2012/0057371).
	Kai discloses a radiator 14 (Figure 4, reproduced below), which is an intermediate product for use in a lamp, comprising a heat sink 15A supported on a light 
	
    PNG
    media_image1.png
    695
    571
    media_image1.png
    Greyscale

	Accordingly, Kai anticipates claims 24 and 26. 

3.	Claims 24, 26-27 and 30-31 are rejected under 35 U.S.C. 102(a)(1) and/or 102 (a)(2) as being anticipated by Willwohl et al (US 2010/0284198).
	Regarding claims 24 and 26, Willwohl teaches a LED package, which is an intermediate product for use in a lamp ([0001]). The LED package comprises a heat sink 12 supported on a cover 26 (Figure 1, reproduced below) wherein the heat sink comprises at least a position marking 36 indicating a mounting position ([0013], [0022]-[0023] and [0025]). 
	Willwohl also discloses that the heat sink is affixed to the cover 26 via laser welding ([0023]).  The cover 26 is used to fasten the LED package 10 to a housing of a 


    PNG
    media_image2.png
    519
    842
    media_image2.png
    Greyscale

	 Regarding claims 27 and 30-31, Willwohl discloses the LED package comprising an optical element 18 (a lens) and a second optics element (also a lens) arranged close to the optical element 18.  Both optical elements are supported over the heat sink.  The first optical element 18 is used for guiding light emitted by the LED 16 and the secondary optics element is arranged close to the optical element 18 so that mainly all emitted light (including horizontal light and vertical light) is collected by the secondary optics element ([0012]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Willwohl.
Willwohl is relied upon for the reasons stated above in Rejection No 3.
Willwohl teaches that the position marks can be a cross shape ([0025]).  Willwohl does not specifically disclose that the position marking comprises a first position marking having a corner shape and a second position marking having a cross shape as recited in claim 25.
However, Willwohl teaches that the markings may not only be designed cross-like, they can also be other suitable designs.  Specifically, Wilwohl teaches that the markings may have any suitable design sufficient to compare two different marks by optical techniques for alignment to each other in two different directions ([0025]).
Accordingly, it would have been obvious to one of ordinary skill in the art to design the markings in different shapes including the cross shape and the corner shape in order to provide different markings for different alignments as suggested by Willwohl.
	
Allowable Subject Matter
Claims 1-11 and 13-23 are allowed.

Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The cited prior art does not disclose a method of assembling a heat sink on a base plate of a concentrated photovoltaic module as recited in independent claims 1 and 12 and a concentrated photovoltaic module as recited in claim 13.  The cited prior art also does not disclose an intermediate product comprising a lens supported over the heat sink, wherein the lens comprises one or more transparent nonfocusing regions as recited in claims 28-29.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,748,420 was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:


/LING X XU/Patent Reexamination Specialist
Central Reexamination Unit 3991


/Alan Diamond/

Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991